Exhibit 10.2(b)

For grants to non-employee directors beginning May 3, 2011.

ALTERRA CAPITAL HOLDINGS LIMITED

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is made, effective as of
the _____ day of _________, 2___ (the “Grant Date”), by and between Alterra
Capital Holdings Limited (the “Company”) and _______________ (the “Grantee”).

RECITALS:

WHEREAS, the Company has adopted the Alterra Capital Holdings Limited 2008 Stock
Incentive Plan (the “Plan”) pursuant to which awards of restricted common shares
of the Company (“Common Shares”) may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted Common Shares
provided for herein (the “Restricted Stock Award”) to the Grantee in recognition
of the Grantee’s services to the Company, such grant to be subject to the terms
set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of Restricted Stock Award. Pursuant to Section 9 of the Plan, the
Company hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, ____ Common Shares in the capital of the
Company (hereinafter called the “Restricted Stock”).

 

2. Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

 

3. Restrictions. Except as provided in the Plan or this Agreement, the
Restricted Stock shall be forfeited by the Grantee and all of the Grantee’s
rights to such shares shall immediately terminate without any payment or
consideration by the Company, in the event of any sale, assignment, transfer,
hypothecation, pledge or other alienation of such Restricted Stock made or
attempted, whether voluntary or involuntary, and if involuntary whether by
process of law in any civil or criminal suit, action or proceeding, whether in
the nature of an insolvency or bankruptcy proceeding or otherwise, without the
written consent of the Board.

 

1



--------------------------------------------------------------------------------

4. Vesting.

 

  (a) General. Except as otherwise provided herein, the restrictions described
in Section 3 above will lapse with respect to 100% of the Restricted Stock on
the third anniversary of the Grant Date (the “Vesting Date”); provided, that,
except as otherwise provided herein, the Grantee remains on the Board through
the Vesting Date. If the Grantee’s service as a director on the Board is
terminated at any time prior to the Vesting Date, the unvested Restricted Stock
shall automatically be forfeited without consideration upon such cessation of
service, unless otherwise provided in this Section 4.

 

  (b) Death or Disability. In the event of the Grantee’s death or if the
Grantee’s service on the Board is terminated by the Company for Disability (as
defined below), the restrictions described in Section 3 above will lapse with
respect to 100% of the Restricted Stock as of the date of such termination.

For purposes of this Agreement, “Disability” shall mean the removal of the
Grantee as a director on the Board upon 30 days’ notice in the event that the
Grantee suffers a mental or physical disability that shall have prevented
him/her from performing his/her material duties for a period of at least 120
consecutive days or 180 non-consecutive days within any 365 day period;
provided, that, the Grantee shall not have returned to full-time performance of
his/her duties within 30 days following receipt of such notice.

 

  (c) Retirement. Upon the Grantee’s termination of service as a director on the
Board on or after the date the Grantee reaches age 55 with at least five
consecutive years of service as a director on the Board immediately prior to the
termination date, the Committee may determine, at its sole discretion, to permit
the Restricted Stock to continue to vest in accordance with the schedule set
forth in Section 4(a) as if the Grantee were still providing service as a
director on the Board. In the event that the Committee does not approve the
continued vesting, all unvested Restricted Stock shall be immediately forfeited.

 

  (d) Change in Control. Unless otherwise determined by the Committee, the
occurrence of a Change in Control (as defined in the Plan) shall not result in
accelerated vesting of the Restricted Stock.

 

  (e) Not Re-Elected. In the event that the Grantee’s service on the Board is
terminated as a result of the shareholder’s failure to elect the Grantee as a
director on the Board, the restrictions described in Section 3 above will lapse
with respect to 100% of the Restricted Stock as of the date of such termination.

 

5. Rights as Shareholder; Dividends. The Grantee shall be the record owner of
the Restricted Stock unless and until such Restricted Stock is sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Stock and the right to receive dividends, if
any, declared by the Company on its Common Shares.

 

6. Compliance with Laws and Regulations. The issuance and transfer of Common
Shares shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Common Shares may be listed at the time of
such issuance or transfer.

 

2



--------------------------------------------------------------------------------

7. No Right to Continued Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company to
terminate the Grantee’s service as a director at any time.

 

8. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be delivered by personal
delivery, courier service, registered or certified first class mail, return
receipt requested, or facsimile:

If to the Company:

Alterra Capital Holdings Limited

Alterra House

2 Front Street

Hamilton HM 11

Bermuda

If to the Grantee, at the Grantee’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if sent by facsimile.

 

9. Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.

 

10. Beneficiary. The Grantee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the beneficiary shall be deemed to be the
Grantee’s spouse or, if the Grantee is unmarried at the time of death, his or
her estate.

 

11. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Grantee and
the beneficiaries, executors and administrators, heirs and successors of the
Grantee.

 

12. Amendment of Restricted Stock Award. Subject to Section 13 of this
Agreement, the Committee at any time and from time to time may amend the terms
of this Restricted Stock Award; provided, however, the Grantee’s rights under
this Restricted Stock Award shall not be materially and adversely affected by
any such amendment without the Grantee’s consent.

 

13. Adjustments. Pursuant to Section 12 of the Plan, the Committee in its sole
discretion may make adjustments to this Restricted Stock Award.

 

14. Governing Law. This Agreement shall be governed by the laws of Bermuda.

 

15. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding and
conclusive on the Company and the Grantee.

 

16. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

 

3



--------------------------------------------------------------------------------

17. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

 

18. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

ALTERRA CAPITAL HOLDINGS LIMITED By:      

Name:   Joseph W. Roberts

Title:     EVP and Chief Financial Officer

GRANTEE By:       Name:

 

5